DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/6/22 is acknowledged.
Duplicated Claims
Claim 15 is a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ang et al (US 2012/0063973).

    PNG
    media_image1.png
    548
    580
    media_image1.png
    Greyscale

Ang teaches a fluid warming and storage or blood bag having flexible walls, and a printed heating circuit as claimed. See the figures, abstract, [0031], [0085]-[0088]. Electrical power source (eg. battery), and temperature controller (a thermostat is such a controller) and sensor are provided. Electrically conductive strip external to bag – [0055]. The heater may be an heating sticker – [0102]. Both sides – [0089]. Multiple inter-connected heating elements – figures 4, etc., [0134]. Series or parallel connection of heating elements – [0131].  Adapted power supply – [0080]. External connection – [0068]. The blood bag has inlet and outlet conduits – see the figure. Thus claims 1-6, 9, 11-18 are anticipated. The power sticker can be provided on infusion tubes as well, which makes claims.
 Claim 8: heating element on a wall of a conduit – see [0109]. While Ang teaches this as “infusion tubes,” a conduit connected to the bag can be similarly heated. Moreover, infusion tubes do extend from the bag. Thus claim 8 is at the least obvious if not anticipated.
Claim 10: inlet and outlet ports (conduits) – see fig. 1, [0123] and [0120]. Connections to the machine or patient – [0121]. The machine recited in claim 10 is not considered as positively recited, but to only show the intended connections for the inlet and outlet. 
Claim 7: Claim 1 recites a container system defined as 102 in fig. 1 of the disclosure, which has a reservoir 106. Ang figures show the same. Whether the reservoir has solids or solution is immaterial to patentability – intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777